Name: Commission Implementing Decision (EU) 2017/2412 of 20 December 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 9014) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: international trade;  regions of EU Member States;  agricultural activity;  Europe;  agricultural policy
 Date Published: 2017-12-21

 21.12.2017 EN Official Journal of the European Union L 342/29 COMMISSION IMPLEMENTING DECISION (EU) 2017/2412 of 20 December 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 9014) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(3) and (4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(3) and (4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2017/247 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5 in a number of Member States (the concerned Member States), and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Article 16(1) of Council Directive 2005/94/EC (4). (2) Implementing Decision (EU) 2017/247 provides that the protection and surveillance zones established by the competent authorities of the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. Implementing Decision (EU) 2017/247 also lays down that the measures to be applied in the protection and surveillance zones, as provided for in Article 29(1) and Article 31 of Directive 2005/94/EC, are to be maintained until at least the dates for those zones set out in the Annex to that Implementing Decision. (3) Since the date of its adoption, Implementing Decision (EU) 2017/247 has been amended several times to take account of developments in the epidemiological situation in the Union as regards avian influenza. In particular, Implementing Decision (EU) 2017/247 was amended by Commission Implementing Decision (EU) 2017/696 (5) in order to lay down rules regarding the dispatch of consignments of day-old chicks from the areas listed in the Annex to Implementing Decision (EU) 2017/247. That amendment took into account the fact that day-old chicks pose a very low risk for the spread of highly pathogenic avian influenza compared to other poultry commodities. (4) Implementing Decision (EU) 2017/247 was also subsequently amended by Commission Implementing Decision (EU) 2017/1841 (6) in order to strengthen the disease control measures applicable where there is an increased risk for the spread of highly pathogenic avian influenza. Consequently, Implementing Decision (EU) 2017/247 now provides for the establishment at Union level of further restricted zones in the concerned Member States, as referred to in Article 16(4) of Directive 2005/94/EC, following an outbreak or outbreaks of highly pathogenic avian influenza, and the duration of the measures to be applied therein. Implementing Decision (EU) 2017/247 now also lays down rules for the dispatch of live poultry, day-old chicks and hatching eggs from the further restricted zones to other Member States, subject to certain conditions. (5) In addition, the Annex to Implementing Decision (EU) 2017/247 has been amended numerous times, mainly to take account of changes in the boundaries of the protection and surveillance zones established by the concerned Member States in accordance with Directive 2005/94/EC. (6) The Annex to Implementing Decision (EU) 2017/247 was last amended by Commission Implementing Decision (EU) 2017/2289 (7), following the notification by Bulgaria and Italy of further outbreaks of highly pathogenic avian influenza in those Member States. Bulgaria notified the Commission of one outbreak of highly pathogenic avian influenza of subtype H5N8 in a poultry holding in the region of Stara Zagora of that Member State. Italy notified the Commission of outbreaks of highly pathogenic avian influenza of subtype H5N8 in poultry holdings in the regions of Lombardia and Veneto of that Member State. Those Member States also notified the Commission that they had duly taken the necessary measures required in accordance with Directive 2005/94/EC following those outbreaks, including the establishment of protection and surveillance zones around the infected poultry holdings. (7) Since the date of the last amendment made to Implementing Decision (EU) 2017/247 by Implementing Decision (EU) 2017/2289, the Netherlands has notified the Commission of a recent outbreak of highly pathogenic avian influenza of subtype H5N6 in a poultry holding in the province of Flevoland of that Member State. The Netherlands has also notified the Commission that it has taken the necessary measures required in accordance with Directive 2005/94/EC following that recent outbreak, including the establishment of protection and surveillance zones around the infected poultry holding. (8) The Commission examined those measures in collaboration with the Netherlands, and was satisfied that the borders of the protection and surveillance zones, established by the competent authority in that Member State, were at a sufficient distance to the actual poultry holding where the outbreak was confirmed. (9) In order to prevent any unnecessary disturbance to trade within the Union, and to avoid unjustified barriers to trade being imposed by third countries, it was necessary to rapidly describe at Union level, in collaboration with the Netherlands the protection and surveillance zones established in that Member State, in accordance with Directive 2005/94/EC, following the recent outbreak of highly pathogenic avian influenza in that Member State. (10) Pending the opinion of the Standing Committee on Plants, Animals, Food and Feed the Commission adopted interim protective measures taking into account the epidemiological situation in the Netherlands, in particular considering the risks associated with avian influenza being confirmed again in that Member State following several months without its detection, and the generally high density of poultry holdings in the Netherlands, which constitutes an increased risk for the spread of the virus. Those interim protective measures were aimed at preventing its spread without any delay. (11) Those interim protective measures in relation to highly pathogenic avian influenza in the Netherlands were adopted by Commission Implementing Decision (EU) 2017/2304 (8) which lists in the Annex thereto, the areas that the competent authority of the Netherlands has established as protection and surveillance zones. That Implementing Decision applies until 10 January 2018. (12) It is necessary to review the interim protective measures laid down in Implementing Decision (EU) 2017/2304. The Netherlands has also provided regular updates on the epidiomiological situation and no further outbreaks of highly pathogenic avian influenza have occurred on its territory. (13) Taking into account the favourable outcome of the epidemiological inquiries and the results of the laboratory investigations carried out in the protection and surveillance zones established by the competent authority of the Netherlands in accordance with Directive 2005/94/EC, it is appropriate to adapt the boundaries of the surveillance zone established in that Member State in accordance with that Directive at Union level. The new boundaries should be listed in the Annex to Implementing Decision (EU) 2017/247. (14) In addition, Italy has now notified the Commission of a new outbreak of highly pathogenic avian influenza on its territory in the region of Emilia Romagna. It has also notified the Commission that it has duly taken the necessary measures required in accordance with Directive 2005/94/EC following that outbreak, including the establishment of protection and surveillance zones around the infected poultry holding. (15) The Commission has examined the measures taken by the Netherlands and Italy in accordance with Directive 2005/94/EC, following the recent outbreaks of highly pathogenic avian influenza in those Member States, and it is satisfied that the boundaries of the protection and surveillance zones established by the competent authorities of those two Member States are at a sufficient distance to any poultry holding where an outbreak of highly pathogenic avian influenza has been confirmed. (16) In order to prevent any unnecessary disturbance to trade within the Union, and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with Italy and the Netherlands, the protection and surveillance zones established in those two Member States, in accordance with Directive 2005/94/EC, following the recent outbreaks of highly pathogenic avian influenza in those Member States. (17) Implementing Decision (EU) 2017/247 should therefore be updated to take account of the up-to-date epidemiological situation in Italy and the Netherlands as regards highly pathogenic avian influenza. In particular, the protection and surveillance zones in Italy and the Netherlands, now subject to restrictions in accordance with Directive 2005/94/EC, should be listed in the Annex to Implementing Decision (EU) 2017/247. (18) The Annex to Implementing Decision (EU) 2017/247 should therefore be amended to update regionalization at Union level in order to include the protection and surveillance zones established in Italy and in the Netherlands in accordance with Directive 2005/94/EC, following the recent outbreaks of highly pathogenic avian influenza in those Member State, and the duration of the restrictions applicable therein. (19) Implementing Decision (EU) 2017/247 should therefore be amended accordingly. (20) Furthermore, as the Annex to Implementing Decision (EU) 2017/247, as amended by this Decision will list the protection and surveillance zones established by the competent authority of the Netherlands, in accordance with Directive 2005/94/EC, Implementing Decision (EU) 2017/2304 should be repealed. (21) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2017/247 is amended in accordance with the Annex to this Decision. Article 2 Implementing Decision (EU) 2017/2304 is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 December 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2017/247 of 9 February 2017 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 36, 11.2.2017, p. 62). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision (EU) 2017/696 of 11 April 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 101, 13.4.2017, p. 80). (6) Commission Implementing Decision (EU) 2017/1841 of 10 October 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 261, 11.10.2017, p. 26). (7) Commission Implementing Decision (EU) 2017/2289 of 11 December 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 328, 12.12.2017, p. 126). (8) Commission Implementing Decision (EU) 2017/2304 of 12 December 2017 concerning certain interim protective measures in relation to highly pathogenic avian influenza of subtype H5 in the Netherlands (OJ L 329, 13.12.2017, p. 61). ANNEX The Annex to Implementing Decision (EU) 2017/247 is amended as follows: (1) Part A is amended as follows: (a) the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC  The area of the parts of Lombardia Region (ADNS 17/0080) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45.259133 E10.317484 16.12.2017  The area of the parts of Veneto Region (ADNS 17/0082) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45.707605 E11.947517 29.12.2017  The area of the parts of Emilia Romagna Region (ADNS 17/0083) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N44.495737 E11.777354 4.1.2018 (b) the following entry for the Netherlands is inserted between the entries for Hungary and Poland: Member State: The Netherlands Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Province of Flevoland Biddinghuizen  Vanaf kruising Swifterweg (N710) met Hoge Vaart (water), Hoge Vaart volgen in noordoostelijke richting tot aan Oosterwoldertocht (water).  Oosterwoldertocht volgen in zuidoostelijke richting tot aan Elburgerweg (N309).  Elburgerweg (N309) volgen tot aan de brug in Flevoweg over het Veluwemeer.  Veluwemeer volgen in zuidwestelijke richting tot aan Bijsselseweg.  Bijsselseweg volgen in noordelijke richting tot aan de Spijkweg (N306).  Spijkweg (N306) volgen in noordelijke richting tot aan Strandgaperweg.  Strandgaperweg volgen in westelijke richting tot aan Bremerbergweg (N708).  Bremerbergweg volgen in noordelijke richting tot aan Oldebroekerweg Oldebroekerweg volgen in noordwestelijke richting tot aan Baan.  Baan volgen in westelijke richting overgaand in Swifterweg (N710).  Swifterweg (N710) volgen in noordelijke richting tot aan Hoge Vaart (Water). 29.12.2017 (2) Part B, is amended as follows: (a) the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC  The area of the parts of Lombardia Region (ADNS 17/0075) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,297588 E10,221751 From 8.12.2017 to 16.12.2017  The area of the parts of Lombardia Region (ADNS 17/0075) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,297588 E10,221751 16.12.2017  The area of the parts of Lombardia Region (ADNS 17/0080) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45.259133 E10.317484 From 17.12.2017 to 25.12.2017  The area of the parts of Lombardia Region (ADNS 17/0080) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45.259133 E10.317484 25.12.2017  The area of the parts of Veneto Region (ADNS 17/0082) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45.707605 E11.947517 From 30.12.2017 to 7.1.2018  The area of the parts of Veneto Region (ADNS 17/0082) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45.707605 E11.947517 7.1.2018  The area of the parts of Emilia Romagna Region (ADNS 17/0083) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N44.495737 E11.777354 From 5.1.2018 to 13.1.2018  The area of the parts of Emilia Romagna Region (ADNS 17/0083) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N44.495737 E11.777354 13.1.2018 (b) the following entry for the Netherlands is inserted between the entries for Hungary and Austria: Member State: The Netherlands Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Province of Flevoland Biddinghuizen  Vanaf kruising Swifterweg (N710) met Hoge Vaart (water), Hoge Vaart volgen in noordoostelijke richting tot aan Oosterwoldertocht (water).  Oosterwoldertocht volgen in zuidoostelijke richting tot aan Elburgerweg (N309).  Elburgerweg (N309) volgen tot aan de brug in Flevoweg over het Veluwemeer.  Veluwemeer volgen in zuidwestelijke richting tot aan Bijsselseweg.  Bijsselseweg volgen in noordelijke richting tot aan de Spijkweg (N306).  Spijkweg (N306) volgen in noordelijke richting tot aan Strandgaperweg.  Strandgaperweg volgen in westelijke richting tot aan Bremerbergweg (N708).  Bremerbergweg volgen in noordelijke richting tot aan Oldebroekerweg Oldebroekerweg volgen in noordwestelijke richting tot aan Baan.  Baan volgen in westelijke richting overgaand in Swifterweg (N710).  Swifterweg (N710) volgen in noordelijke richting tot aan Hoge Vaart (Water). From 30.12.2017 to 8.1.2018 Biddinghuizen  Vanaf brug Biddingweg(N710) Lage vaart, Biddingweg volgen in noordelijke richting tot aan Elandweg.  Elandweg volgen in oostelijke richting tot aan Dronterringweg (N307).  Dronterringweg (N307) volgen in zuidoostelijke richting tot aan Rendieerweg.  Rendierweg volgen in noordoostelijke richting tot aan Swiftervaart(water).  Swiftervaart volgen in oostelijke richting tot aan Lage vaart.  Lage vaart volgen in noordelijke richting tot aan Ketelmeer(water).  Ketelmeer volgen in zuidoostelijke overgaand in Vossemeer overgaand in Drontermeer volgen ter hoogte van Geldersesluis.  Geldersesluis volgen in oostelijke richting tot aan Buitendijks.  Buitendijks volgen in zuidoostelijke richting overgaand in Groote Woldweg tot aan Naalderweg.  Naalderweg volgen in oostelijke richting tot aan Kleine Woldweg.  Kleine Woldweg volgen in zuidelijke richting tot aan Zwarteweg.  Zwarteweg volgen in oostelijke richting overgaand in Wittensteinse Allee tot aan Oosterweg.  Oosterweg volgen in zuidelijke richting tot aan Zuiderzeestraatweg (N308).  Zuiderzeestraatweg volgen in westelijke richting tot aan Mheneweg Zuid.  Mheneweg Zuid in zuidelijke richting overgaand in Bongersweg overgaand in Ottenweg tot aan A28.  A28 volgen in zuidwestelijke richting tot aan Klarenweg.  Klarenweg volgen in Noordelijke richting tot aan Harderwijkerweg.  Harderwijkerweg volgen in zuidwestelijke richting overgaand in Zuiderzeestraatweg tot aan Newtonweg.  Newtonweg volgen in noordelijke en vervolgens westelijke richting tot aan Knardijk (N302).  Knardijk (N302) volgen in noordelijke richting overgaand in Ganzenweg tot aan Futenweg.  Futenweg volgen in oostelijke richting tot aan Larserweg (N302).  Larserweg (N302) volgen in noordelijke richting Zeebiesweg.  Zeebiesweg volgen in oostelijke richting tot aan Larserringweg.  Larserringweg volgen in noordelijke richting tot aan Lisdoddeweg.  Lisdoddeweg volgen in oostelijke richting tot aan Wiertocht.  Wiertocht volgen in noordelijke richting tot aan Dronterweg.  Dronterweg volgen in oostelijke richting tot aan Biddingweg (N710). 8.1.2018